Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 1 of 37 PageID: 17




                        Exhibit 1
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 2 of 37 PageID: 18




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


FRANCIS M. DERIEUX, III, individually
and on behalf of himself and all others
similarly situated,

       Plaintiff,

       vs.
                                                     DECLARATION OF BRIAN T. RUOCCO
FEDEX GROUND PACKAGE SYSTEM,
INC.; DALI TRANSPORTATION INC.;
BARRINGTON LOGISTICS, INC.; and
JOHN DOES 1-5 and 6-10,

       Defendants.


       Brian T. Ruocco declares and states:

       1.      I am an associate at the law firm of Wheeler Trigg O’Donnell LLP, I am over 21

years of age, and I have personal knowledge of the matters stated in this declaration. If asked to

testify, I would be competent to testify to these matters.

       2.      Wheeler Trigg O’Donnell LLP represents FedEx Ground Package System, Inc. in

this matter.

       3.      Attached as Exhibit 1-A is a true and correct copy of the Service of Process

Transmittal served in Derieux v. FedEx Ground Package System, Inc. et al., Case No. CAM-L-

001577-21 (N.J. Super. Ct. May 26, 2021) (“the State Court Action”).

       4.      Attached as Exhibit 1-B is a true and correct copy of the Process Server Delivery

Details in the State Court Action.

       5.      Attached as Exhibit 1-C is a true and correct copy of a letter from Plaintiff’s

counsel that was sent to FedEx Ground in relation to the State Court Action.
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 3 of 37 PageID: 19




       6.       Attached as Exhibit 1-D is a true and correct copy of the Summons in the State

Court Action.

       7.       Attached as Exhibit 1-E is a true and correct copy of the Class Action Complaint

and Jury Demand in the State Court Action.

       8.       Attached as Exhibit 1-F is a true and correct copy of the Civil Case Information

Sheet for the State Court Action.

       9.       Attached as Exhibit 1-G is a true and correct copy of the Notice of Filing of

Notice of Removal that will be concurrently filed in the State Court Action.

       10.      I declare under penalty of perjury that the foregoing is true and correct. Executed

on July 14, 2021.



Dated: July 14, 2021.                            Respectfully submitted,



                                                 s/
                                                 Brian T. Ruocco
                                                 Wheeler Trigg O’Donnell LLP
                                                 370 Seventeenth Street, Suite 4500
                                                 Denver, Colorado 80202
                                                 Telephone:    303.244.1800
                                                 Facsimile:    303.244.1879


                                                 Attorney for Defendant FedEx Ground Package
                                                 System, Inc.




                                                 2
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 4 of 37 PageID: 20




                        Exhibit 1-A
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 5 of 37 PageID: 21

                                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      06/14/2021
                                                                                                      CT Log Number 539731342
   TO:         Matthew Endlish
               Fedex Ground Package System, Inc.
               1000 FED EX DR
               MOON TOWNSHIP, PA 15108-9373

   RE:         Process Served in New Jersey

   FOR:        FedEx Ground Package System, Inc. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                 Francis M. Derieux, III, etc., Pltf. vs. FEDEX GROUND PACKAGE SYSTEM, INC., ET AL.,
                                                    DFTS.
   DOCUMENT(S) SERVED:                              Letter, Summons, Complaint, Demand< attachment(s), Statement
   COURT/AGENCY:                                    Camden County - Superior Court - Law Division, NJ
                                                    Case # CAML157721
   NATURE OF ACTION:                                Dailure to pay wages for all hours worked at the time such wages were due and
                                                    owing
   ON WHOM PROCESS WAS SERVED:                      C T Corporation System, West Trenton, NJ
   DATE AND HOUR OF SERVICE:                        By Process Server on 06/14/2021 at 14:04
   JURISDICTION SERVED :                            New Jersey
   APPEARANCE OR ANSWER DUE:                        Within 35 days of receipt, not counting the day of receipt
   ATTORNEY(S) / SENDER(S):                         Miriam S. Edelstein
                                                    COSTELLO & MAINS, LLC
                                                    18000 Horizon Way, Suite 800
                                                    Mount Laurel, NJ 08054
                                                    856-727-9700
   ACTION ITEMS:                                    CT has retained the current log, Retain Date: 06/15/2021, Expected Purge Date:
                                                    06/20/2021

                                                    Image SOP

                                                    Email Notification, Matthew Endlish matthew.endlish@fedex.com

                                                    Email Notification, Lisa Santucci lisa.santucci@fedex.com

   REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                    820 Bear Tavern Road
                                                    West Trenton, NJ 08628
                                                    877-564-7529
                                                    MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                      Page 1 of 2 / EM
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 6 of 37 PageID: 22

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       06/14/2021
                                                                                                       CT Log Number 539731342
   TO:         Matthew Endlish
               Fedex Ground Package System, Inc.
               1000 FED EX DR
               MOON TOWNSHIP, PA 15108-9373

   RE:         Process Served in New Jersey

   FOR:        FedEx Ground Package System, Inc. (Domestic State: DE)




   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 2 of 2 / EM
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 7 of 37 PageID: 23




                        Exhibit 1-B
    Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 8 of 37 PageID: 24



                                                                   Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                      Mon,Jun 14, 2021

Server Name:               Drop Service




Entity Served              FEDEX GROUND PACKAGE SYSTEM, INC.

Case Number               CAML157721

J urisdiction              NJ




                                                               1
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 9 of 37 PageID: 25




                        Exhibit 1-C
 Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 10 of 37 PageID: 26




                    Costello & Mains,LLC
                                                   Counselors at Law

Kevin M.Costello0+                                                         Jacquelyn R. Matchett o
Deborah L. Mainso                                                          Christopher M.Emrich o
Daniel T. Silvermano                                                       Alicia R.Ivoryo
Drake P. Bearden, Jr. On                                                   Miriam S. Edelstein no
                                                                           Christina M.D'Auria o
                                                                           Bryan J. Horen+
°CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar
                                                                            www.CostelloMains.com
o Member of the New Jersey, Pennsylvania Bars                              (856)727-9700
                                                                           (856)727-9797(fax)•

                                                       June 11,202!

     VIA PROCESS SERVER
     FedEx Ground Package System, Inc.
     do Registered Agent:
     C T Corporation System
     820 Bear Tavern Road
     West Trenton, NJ 08628

               Re:       Francis M.Derieux,III v. FedEx Ground Package System,Inc., et al.
                         Docket No.: CAM-L-1577-21

     To Whom It May Concern:

            Enclosed for service upon you please find the following: Summons and Complaint; Case
     Information Statement; track assignment; Plaintiff's First Set of Interrogatories to Defendants
     and Plaintiffs First Request for Production of Documents to Defendants, in the above matter.

               Thank you.

                                                     Very truly yours,

                                                COSTELLO & MAINS,LLC


                                     By:          /s/Miriam S. Edelstein
                                                    Miriam S. Edelstein
     MSE/lms
     Enclosures
     cc:    Francis M. Derieux, III




                          18000 Horizon Way,Suite 800, Mt. Laurel, NJ 08054
 Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 11 of 37 PageID: 27




                    Costello & Mains,LLC        Counselors at Law

Kevin M.Costello0+                                                               Jacquelyn R. Matchett o
Deborah L. Mainso                                                                Christopher M.Emrich o
Daniel T. Silvermano                                                             Alicia R.Ivoryo
Drake P. Bearden, Jr. Oo                                                         Miriam S. Edelstein oo
                                                                                 Christina M.D'Auria o
                                                                                 Bryan J. Horen +
°CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar
                                                                                 vvvvw.CostelloMains.com
o Member of the New Jersey, Pennsylvania Bars                                   (856)727-9700
                                                                                (856)727-9797(fax)

                                                   June 11, 2021

     VIA PROCESS SERVER
     FedEx Ground Package System, Inc.
     c/o Registered Agent:
     C T Corporation System
     820 Bear Tavern Road
     West Trenton, NJ 08628

               Re:       Francis M. Derieux, III v. FedEx Ground Package System,Inc., et al.
                         Docket No.: CAM-L-1577-21

     To Whom It May Concern:

             Please be advised that this office represents the interests of the above-named plaintiff in
     this action.

              The term "you,""your" or "yours" as used herein shall refer to you (the recipient of this
     letter), as well as any and all named defendants in this matter, its affiliates and/or subsidiaries, its
     employees, representatives and/or agents and officials, as well as any and all individuals
     responsible for the custody and control of the below information, including but not limited to
     those individual's administrative assistants, secretaries, agents, employees, information
     technology personnel and third-party vendors.

             You are directed from this point forward to prevent any "spoliation", defined as
     alteration, change, updating, periodic destruction of, editing or deletion of, any ofthe
     information which is set forth hereafter.

             If you cause any such alteration, destruction or change, directed or allow it to occur, you
     will be potentially charged with discovery rule violations for which sanctions may be imposed.
     Further, the Complaint may be amended to add purposeful and/or reckless or negligent



                          18000 Horizon Way,Suite 800, Mt. Laurel, NJ 08054
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 12 of 37 PageID: 28


  June 11,2021
  Page 2 of 3

   destruction or spoliation of evidence. Finally, we may ask for specific instructions to the jury to
   find certain facts to your disadvantage by virtue of the destroyed or inaccessible evidence.

  Electronically Stored Information

           In terms of electronically stored information, you are directed to prevent any destructive,
  alterative or other change to any web pages, virtual profiles or identities (including but not
  limited to Myspace, Facebook, Instagram, Pinterest, Twitter, Tumblr, LinkedIn, Google Plus+,
  Flicicr, Vine, About.me, ask.fm etc. or any other social media-based web profile or networking
  site account.), emails, voice messages, text messages, instant messages or messaging systems,
  pertaining in any way to this controversy or to the parties or witnesses, recordings, digital
  recordings, media images and videos, temporary memory, memory sticks, portable memory
  devices, laptops or computers, CDs,DVDs,USB devices, databases, computer activity logs,
  intemet browsing history (including cookies), network access and server activity logs, word
  processing files and file fragments, back-up and archival files, imaging and facsimile files,
  electronic calendar and scheduling program files and file fragments as well as any other contact
  and relationship management data (e.g., Outlook, ACT!), electronic spreadsheet files and file
  fragments, related to this matter. This includes a request that such information not be modified,
  altered or deleted as a result of data compression or disk fragmentation (or other optimizations
  procedures), which processes you are hereby directed to suspend until such time as that data can
  be preserved, copied and produced.

           You are directed not modify, alter or delete—or allow modifications, alterations or
  deletions to be made to—any such electronically stored information unless an exact replica or
  "mirror image" has been made and will preserved and made accessible for purposes of discovery
  in this litigation and unless, in addition, an activity log of all document modifications already
  made to any electronically stored information is maintained.

         Electronic documents and the storage media on which they reside contain relevant,
  discoverable information beyond that which may be found in printed documents. Therefore, even
  where a paper copy exists, we will seek all documents in their electronic form along with
  information about those documents contained on the media. We also will seek paper printouts of
  only those documents that contain unique information after they were printed out(such as paper
  documents containing handwriting, signatures, marginalia, drawings, annotations, highlighting
  and redactions) along with any paper documents for which no corresponding electronic files
  exist.

           You are further directed to preserve and not destroy all passwords, decryption procedures
  (including, if necessary, the software to decrypt the files); network access codes, manuals,
   tutorials, written instructions, decompression or reconstruction software, and any and all other
   information and things necessary to access, view and (if necessary) reconstruct the electronic
   data we will request through discovery.




                   18000 Horizon Way,Suite 800, Mt. Laurel, NJ 08054
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 13 of 37 PageID: 29


  June 11, 2021
  Page 3 of 3

  Paper Information

          In terms of paper information, you are directed to preserve any and all contracts and
  contract drafts, emails, memos and drafts of memos, handbooks (past and present), policies (past
  and present) and drafts, employment files, pay stubs or duplicates, spreadsheets, lists, documents,
  notes, correspondence, photographs, investigative information or other documents which pertain
  in any way to the controversy, parties or witnesses in this matter.

         Please be guided accordingly.

                                          Very truly yours,

                                   COSTELLO & MAINS,LLC


                         By:          /s/Miriam S. Edelstein
                                        Miriam S. Edelstein
  MSE/Ims
  cc:  Francis Derieux




                  18000 Horizon Way,Suite 800, Mt. Laurel, NJ 08054
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 14 of 37 PageID: 30




                         Exhibit 1-D
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 15 of 37 PageID: 31




   COSTELLO & MAINS,LLC
   By: Miriam S. Edelstein
   Attorney I.D. No. 037612006
   18000 Horizon Way, Suite 800
   Mount Laurel, NJ 08054
  (856)727-9700
   Attorneys for Plaintiff


    FRANCIS M. DERIEUX,III, individually             SUPERIOR COURT OF NEW JERSEY
    and on behalf of himself and all others
    similarly situated,                              CAMDEN COUNTY - LAW DIV.
                        Plaintiff,
                                                           CIVIL ACTION
    VS.
                                                     DOCKET NO: CAM-L-1577-21
    FEDEX GROUND PACKAGE SYSTEM,
    INC.; DALI TRANSPORTATION INC.,
    BARRINGTON LOGISTICS,INC.; and                   SUMMONS
    JOHN DOES 1-5 and 6-10,

                         Defendants.

  From The State of New Jersey to the Defendant Named Above:

          The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
  Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
  this complaint, you or your attorney must file a written answer or motion and proof of service
  with the deputy clerk of the Superior Court in the county listed above within 35 days from the
  date you received this summons, not counting the date you received it.(A directory of the
  addresses of each deputy clerk ofthe Superior Court is available in the Civil Division
  Management Office in the county listed above and online at http://www.judiciary.state.nj.us/pro
  se/10153 deptyclerklawrefpdf) If the complaint is one in foreclosure, then you must file your
  written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
  Justice Complex,P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
  State of New Jersey and a completed Case Information Statement (available from the deputy
  clerk ofthe Superior Court) must accompany your answer or motion when it is filed. You must
  also send a copy of your answer or motion to plaintiffs' attorney whose name and address appear
  above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
  you must file and serve a written answer or motion (with fee of $175.00 and completed Case
  Information Statement) if you want the court to hear your defense.

      If you do not file and serve a written answer or motion within 35 days, the court may enter a
  judgment against you for the relief plaintiff demands, plus interest and costs of suit. Ifjudgment
  is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
  the judgment.
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 16 of 37 PageID: 32




      If you cannot afford an attorney, you may call the Legal Services office in the county where
  you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-
  576-5529). If you do not have an attorney and are not eligible for free legal assistance, you may
  obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with
  contact information for local Legal Services Offices and Lawyer Referral Services is available in
  the Civil Division Management Office in the county listed above and online at
  http://www.judiciary.state.nj.us/prose/10153 deptyclerklawref.pdf


                                                             /s/ Michelle M. Smith
                                                             Clerk of the Superior Court
  DATED: June 11,2021

  Name of Defendant to be Served:             FedEx Ground Package System, Inc.
                                              c/o Registered Agent:
                                              C T Corporation System

  Address of Defendant to be Served:          820 Bear Tavern Road
                                              West Trenton, NJ 08628
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 17 of 37 PageID: 33




  ATLANTIC COUNTY:                        LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (609)345-3444
  Civil Division, Direct Filing           LEGAL SERVICES
  1201 Bacharach Blvd., First Fl.        (609)348-4200
  Atlantic City, NJ 08401

  BERGEN COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (201)488-0044
  Civil Division, Room 115               LEGAL SERVICES
  Justice Center, 10 Main St.            (201)487-2166
  Hackensack, NJ 07601

  BURLINGTON COUNTY:                      LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (609) 261-4862
  Central Processing Office               LEGAL SERVICES
  Attn: Judicial Intake                  (800)496-4570
  First Fl., Courts Facility
  49 Rancocas Road
  Mt. Holly, NJ 08060

  CAMDEN COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (856)964-4520
  Civil Processing Office                 LEGAL SERVICES
  Hall of Justice                        (856)964-2010
    Fl., Suite 150
  101 South 51h Street
  Camden, NJ 08103

  CAPE MAY COUNTY:                        LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (609)463-0313
  9 N. Main Street                        LEGAL SERVICES
  Cape May Courthouse, NJ 08210          (609)465-3001

  CUMBERLAND COUNTY:                      LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (856)692-6207
  Civil Case Management Office            LEGAL SERVICES
  Broad & Fayette Streets                (856)451-0003
  P.O. Box 10
  Bridgeton, NJ 08302

  ESSEX COUNTY:                           LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (973)622-6204
  Civil Customer Service                  LEGAL SERVICES
  Hall of Records, Room 201              (973)624-4500
  465 Dr. Martin Luther King Jr. Blvd.
  Newark, NJ 07102

  GLOUCESTER COUNTY:                      LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (856) 848-4589
  Civil Case Management Office            LEGAL SERVICES
  Attn: Intake                           (856) 848-5360
  First Fl. Court House
  Woodbury, NJ 08096

  HUDSON COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (201) 798-2727
  Superior Court, Civil Records Dept.     LEGAL SERVICES
  Brennan Court House — l'Floor          (201) 792-6363
  583 Newark Avenue
  Jersey City, NJ 07306
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 18 of 37 PageID: 34




  HUNTERDON COUNTY:                       LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (908)735-2611
  Civil Division                          LEGAL SERVICES
  65 Park Avenue                         (908) 782-7979
  Flemington, NJ 08822

  MERCER COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (609) 585-6200
  Local Filing Office, Courthouse         LEGAL SERVICES
  1 75 S. Broad Street, P.O. Box 8068    (609)695-6249
  Trenton, NJ 08650

  .MIDDLESEX COUNTY:                      LAWYER REFERRAL
   Deputy Clerk of the Superior Court    (732) 828-0053
   Middlesex Vicinage                     LEGAL SERVICES
   2'Floor— Tower                        (732) 866-0020
   56 Paterson Street
   New Brunswick, NJ 08903

  MONMOUTH COUNTY:                        LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (732)431-5544
  Court House                             LEGAL SERVICES
  71 Monument Park                       (732) 866-0020
  P.O. Box 1269
  Freehold, NJ 07728

   MORRIS COUNTY:                         LAWYER REFERRAL
   Deputy Clerk of the Superior Court    (973)267-5882
   Civil Division                         LEGAL SERVICES
  'Washington and Court Streets          (973)285-6911
   P.O. Box 910
   Morristown, NJ 07963

 . OCEAN COUNTY:                          LAWYER REFERRAL
   Deputy Clerk of the Superior Court    (732) 240-3666
   Court House, Room 119                  LEGAL SERVICES
   1 18 Washington Street                (732)341-2727
   Toms River, NJ 08754

  PASSAIC COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (973)278-9223
  Civil Division                          LEGAL SERVICES
  Court House                            (973)523-2900
  77 Hamilton Street
  Paterson, NJ 07505

  SALEM COUNTY:                           LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (856)678-8163
  92 Market Street                         LEGAL SERVICES
  P.O. Box 29                             (856)451-0003
  Salem, NJ 08079

  SOMERSET COUNTY:                         LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court       (908)685-2323
  Civil Division                           LEGAL SERVICES
  P.O. Box 3000                           (908)231-0840
  40 North Bridge Street
  Somerville, NJ 08876

   SUSSEX COUNTY:                         LAWYER REFERRAL
   Deputy Clerk of the Superior Court    (973)267-5882
   Sussex County Judicial Center          LEGAL SERVICES
   43-47 High Street                     (973) 383-7400
   Newton, NJ 07860
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 19 of 37 PageID: 35




  UNION COUNTY:                           LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (908)353-4715
     Fl., Court House                     LEGAL SERVICES
  2 Broad Street                         (908)354-4340
  Elizabeth, NJ 07207

  WARREN COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (973)267-5882
  Civil Division Office                   LEGAL SERVICES
  Court House                            (973)475-2010
  413 Second Street
  Belvedere, NJ 07823
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 20 of 37 PageID: 36




                         Exhibit 1-E
Case 1:21-cv-13645-NLH-MJS    Document
      .CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                           PM Pg     07/14/21
                                                  1 of           Page
                                                       11 Trans ID:    21 of 37 PageID: 37
                                                                    LCV20211298020




   COSTELLO & MAINS,LLC
   By: Kevin M. Costello
   Attorney I.D. No. 024411991
   18000 Horizon Way, Suite 800
   Mount Laurel, NJ 08054
  (856) 727-9700
   Attorneys for Plaintiff


   FRANCIS M. DERIEUX,III, individually             : SUPERIOR COURT OF NEW JERSEY
   and on behalf of himself and all others          : CAMDEN COUNTY — LAW DIVISION
   similarly situated,
                         Plaintiff(s),                        CIVIL ACTION

   vs.
                                                    : DOCKET NO:
   FEDEX GROUND PACKAGE SYSTEM,
   INC.; DALI TRANSPORTATION INC.;
   BARRINGTON LOGISTICS,INC.; and                   : CLASS ACTION COMPLAINT AND
   JOHN DOES 1-5 and 6-10,                          : JURY DEMAND

                         Defendant(s).



          Plaintiff, Francis M. Derieux, III ("Deiieux"), residing in Lindenwold, New Jersey, on

   behalf of himself and all others similarly situated (collectively,"Plaintiffs") by way of Class

   Action Complaint against the defendants, says:

                                         Preliminary Statement

          This matter is brought under the New Jersey Wage and Hour Law ("NJWHL")and New

   Jersey Wage Payment Law("NJWPL")on behalf of Plaintiffs for failure to pay wages for all

   hours worked at the time such wages were due and owing.
Case 1:21-cv-13645-NLH-MJS    Document
       CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                           PM Pg 2 of07/14/21   Page
                                                      11 Trans ID:    22 of 37 PageID: 38
                                                                   LCV20211298020




                                         Identification of Parties

           1.     Plaintiff Francis M. Derieux, III("Derieux") is, at all relevant times herein, a

   resident ofthe State of New Jersey and was a joint and/or dual and/or special employee ofthe

   defendants within the meaning of the NJWHL and NJWPL.

          2.      Defendant FedEx Ground Package System, Inc.("FedEx") is, at all relevant times

   herein, a corporation conducting business in the State of New Jersey at 5 Commerce Drive,

   Barrington, New Jersey, 08007, and, at all relevant times herein, was Plaintiff's joint and/or dual

   and/or special employer within the meaning of the NJWHL and NJWPL.

          3.      Defendant Dali Transportation Inc.("Dali") is a New Jersey corporation located

   at 485 Wood Avenue, Iselin, New Jersey, 08830, and at all relevant times herein was plaintiff's

  joint and/or dual and/or special employer within the meaning of the NJWHL and NJWPL.

          4.      Defendant Barrington Logistics, Inc.("Barrington Logistics") is a New Jersey

   corporation located at 109 S. Main St, East Windsor, New Jersey, 08512, and at all relevant

   times herein was plaintiff's joint and/or dual and/or special employer within the meaning of the

   NJWHL and NJWPL.

          5,      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

   entities who, on the basis of their direct acts or on the basis of respondeat superior, are

   answerable to the plaintiff for the acts set forth herein.

                                           General Allegations

          6.      At all times relevant herein, FedEx contracts with multiple companies, including

   both Dali and Barrington Logistics (collectively,"Defendants") to provide package delivery

   services.




                                                      2
Case 1:21-cv-13645-NLH-MJS    Document
       CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                           PM Pg 3 of07/14/21   Page
                                                      11 Trans ID:    23 of 37 PageID: 39
                                                                   LCV20211298020




             7.     Derieux was employed by Defendants as a Home Delivery Driver from in or

   around January 2020 until in or around April 2020.

             8.     Defendants provided a daily flat rate of $150.00 to Derieux and all similarly

   situated employees ("Plaintiffs") for each day such employee worked.

             9.     Alternatively, if any of the Plaintiffs made at least 555 stops in a five-day period,

   Defendants paid such Plaintiffs $1.35 per stop instead of the daily flat rate for the five-day

   period.

             10.    Each work day, Plaintiffs were required to report to FedEx's location and spend

   two to three hours working prior to departing the facility to begin making delivery stops.

             11.    During this work time, Plaintiffs were required to locate their assigned vehicles,

   obtain their delivery route for the day, obtain their packages to be delivered on their routes and

   load their vehicles with the packages for delivery.

             12.    Plaintiffs typically worked six days per week for 12 to 15 hours per day.

             13.    Defendants failed to pay Plaintiffs for all hours worked.

             14.    Defendants further failed to pay Plaintiffs overtime compensation for all hours

   worked above 40 per week.

             1 5.   Defendants further failed to pay Plaintiffs for all stops made on their delivery

  routes.

             16.    Defendants further failed to keep accurate records of all hours worked by

  Plaintiffs.

             17.    Nevertheless, Plaintiffs were scheduled and required to work six days per week

  for 12 to 15 hours per day.

             1 8.   Accordingly, Plaintiffs worked between 72-90 hours per week for Defendants.




                                                      3
Case 1:21-cv-13645-NLH-MJS    Document
       CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                           PM Pg 4 of07/14/21   Page
                                                      11 Trans ID:    24 of 37 PageID: 40
                                                                   LCV20211298020




           19.    Despite working between 72-90 hours per week, Defendants failed to pay

  Plaintiffs for all hours worked, including overtime rates for all hours worked above 40 per week.

          20.     Plaintiffs suffered economic harm as a result of Defendants' actions.

          21.     Plaintiffs are not exempt from the overtime requirements of the NJWHL.

          22.     Defendants' failures to pay Plaintiffs for all hours worked, including overtime

   compensation for hours worked above 40 per week, constitute violations ofPlaintiffs' rights

   under the NJWHL and NJWPL, mandating the imposition of liquidated damages.

                                        Class Action Allegations

          23.     Plaintiffs hereby repeat and re-allege paragraphs 1 through 22, as though fully set

  forth herein.

          24.     Derieux brings this class action on behalf of himself and all other persons

   similarly situated (collectively, "Plaintiffs") pursuant to N.J. Ct. R. 4:32.

          25.     The "Class" which Derieux seeks to represent is defined as:

                          Any individual performing work as a Home Delivery

                          Driver for Defendants in the State of New Jersey from

                          two years preceding the date on which Plaintiffs'

                          original complaint was filed to the present.

          26.     As to numerosity, the Class is so numerous thatjoinder of all individual members

   in one action would be impracticable, and the disposition of their claims through this Class

   action will benefit both the parties and the Court.

          27.     Plaintiffs anticipate that there are, at a minimum, multiple hundreds of members

   that comprise the Class.




                                                     4
Case 1:21-cv-13645-NLH-MJS    Document
       CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                           PM Pg    07/14/21
                                                 5 of           Page
                                                      11 Trans ID:    25 of 37 PageID: 41
                                                                   LCV20211298020




          28.     The exact size of the Class and identities of individual members thereof are

   ascertainable through Defendants' records, including but not limited to Defendants' personnel,

   payroll and tax records.

          29.     Members of the Class may be notified of the pendency of this action by

   techniques and forms commonly used in class actions, such as by published notice, e-mail notice,

   website notice, first-class mail, or combinations thereof, or by other methods suitable to this

   Class and deemed necessary and/or appropriate by the Court.

          30.     As to typicality, Derieux's claims are typical of the claims ofthe entire Class and

   are based on the same legal theories and arise from the same unlawful conduct of the

   Defendants.

          31.     Derieux and all members ofthe Class each performed Home Delivery Driver
                                                                    •
   services for Defendants in the State of New Jersey during the time period defined the Class

   period and were each compensated pursuant to the same scheme articulated above by

   Defendants, which scheme failed to compensate for all hours worked, including overtime

   compensation due and owing for all hours worked above 40 per week.

          32.     As to common questions offact and law, there is a well-defined community of

   interest and common questions offact and law affecting Derieux and all members ofthe Class.

          33.     The questions of fact and law common to all members ofthe Class predominate

   over questions which may affect individual members and include the follows:

                 (a)      Whether Defendants failed to compensate Plaintiffs for all hours worked

   in violation ofthe N.TWHL and NJWPL;

                 (b)      Whether Defendants failed to provide overtime compensation to Plaintiffs

  for all hours worked above 40 in each workweek in violation ofthe NJWHL; and




                                                    5
Case 1:21-cv-13645-NLH-MJS     Document
       CAM-L-001.577-21 05/26/2021 12:42:541-1
                                            PM Filed 07/14/21
                                               Pg 6 of           Page
                                                       11 Trans ID:    26 of 37 PageID: 42
                                                                    LCV20211298020




                 (c)        The remedies available to Plaintiffs, including back pay due, liquidated

   damages, attorneys' fees, costs and interest.

          34.       As to adequacy of representation, Derieux is an adequate representative of the

   Class because his interests are aligned, and do not conflict, with the interests of the Class which

   Derieux seeks to represent.

          35.       Derieux will fairly, adequately and vigorously represent and protect the interests

   of the Class and has no interests that are antagonistic to the Class.

          36.       Derieux has retained counsel who are competent and experienced in the

   prosecution ofthe claims herein, including in class action litigation.

          37.       As to superiority, a class action is superior to other available means for the fair

   and efficient adjudication of the claims ofthe Class because, while the aggregate damages which

   may be awarded to the Class may be substantial, the actual damages suffered by individual

   members ofthe Class are comparatively small, resulting in an economically unfeasible and

   procedurally impracticable expense and burden upon individual litigants and their counsel to

   seek redress on an individual basis outside ofthe class procedure for the conduct alleged herein.

          38.       Accordingly, the likelihood of individual Class members prosecuting separate

   claims is remote.

          39.       In addition, individual claims brought by individual Class members poses the

   potential for varying, inconsistent or contradictory judgments, would increase the delay and

   expense to all parties and the court system and result in multiple trials to determine the same

  factual issues.




                                                      6
Case 1:21-cv-13645-NLH-MJS    Document
       CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                           PM Pg 7 of07/14/21   Page
                                                      11 Trans ID:    27 of 37 PageID: 43
                                                                   LCV20211298020




          40.     In contrast, proceeding on these claims in a class action presents fewer difficulties

  for case management, conserves the resources of the parties and the court system and protects the

   rights of each Class member.

          41.     Derieux has no knowledge of any facts or circumstances that would impose

   difficulty in the management of this action that would preclude its maintenance as a class action.

                                               COUNT I

                                       Violation of the NJWHL

          42.     Derieux hereby repeats and re-alleges paragraphs 1 through 41, as though fully set

  forth herein.

          43.     For the reasons set forth above, Defendants are liable to Derieux and all members

   of the Class for violating their rights under the NJWHL by failing to compensate Plaintiffs for all

   hours worked, including overtime compensation.

          WHEREFORE,Plaintiffs demand relief from Defendants jointly, severally and in the

   alternative, together with:

                  (a)     An order certifying the Class articulated above, appointing Derieux as the

                          representative ofthe Class and appointing counsel of record for Derieux as

                          counsel for the Class; and thereafter

                  (b)     Judgment entered by the Court:

                         (i)      Declaring that the acts and practices complained of herein are in

                                  violation ofthe NJWHL;

                         (ii)     Directing Defendants to make Plaintiffs whole for all unpaid

                                  compensation, including overtime compensation, due as a

                                  consequence ofDefendants' violation ofthe NJWHL,together




                                                    7
Case 1:21-cv-13645-NLH-MJS    Document
       CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                           PM Pg 8 of07/14/21   Page
                                                      11 Trans ID:    28 of 37 PageID: 44
                                                                   LCV20211298020




                                  with interest thereon from the date(s) such wages were due but

                                 unpaid;

                         (iii)   Awarding Plaintiffs liquidated damages in an amount equal to

                                 200% of all economic damages caused by Defendants' violation of

                                 the NJWHL;

                         (iv)    Awarding Plaintiffs the cost of this action together attorneys' fees,

                                 with statutory enhancement to same; and

                         (v)     Ordering such other and further relief as the Court may deem just

                                 and proper.

                                               COUNT II

                                       Violation of the NJWPL

          44.     Derieux hereby repeats and re-alleges paragraphs 1 through 43, as though fully set

  forth herein.

          45.     For the reasons set forth above, Defendants are liable to Derieux and all members

   of the Class for violating their rights under the NJWPL by failing to compensate Plaintiffs for all

   hours worked at the time(s) such compensation was due and owing.

          WHEREFORE,Plaintiffs demand relief from Defendants jointly, severally and in the

   alternative, together with:

                  (a)     An order certifying the Class articulated above, appointing Derieux as the

                          representative ofthe Class and appointing counsel of record for Derieux as

                          counsel for the Class; and thereafter

                  (b)     Judgment entered by the Court:




                                                    8
Case 1:21-cv-13645-NLH-MJS    Document
       CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                           PM Pg 9 of07/14/21   Page
                                                      11 Trans ID:    29 of 37 PageID: 45
                                                                   LCV20211298020




                        (i)     Declaring that the acts and practices complained of herein are in

                                violation of the NJWPL;

                        (ii)    Directing Defendants to make Plaintiffs whole for all unpaid

                                compensation due as a consequence of Defendants' violation of the

                                NJWPL,together with interest thereon from the date(s) such wages

                                were due but unpaid;

                        (iii)   Awarding Plaintiffs liquidated damages in an amount equal to

                                200% of all economic damages caused by Defendants' violation of

                                the NJWPL;

                        (iv)    Awarding Plaintiffs the cost of this action together attorneys' fees,

                                with statutory enhancement to same; and

                        (v)     Ordering such other and further relief as the Court may deem just

                                and proper.

                                               COSTELLO & MAINS,LLC



                                               By: /s/Kevin M. Costello
  Dated: May 26, 2021                                 Kevin M.Costello




                                                  9
Case 1:21-cv-13645-NLH-MJS    Document
      CAM-L-001577-21 05/26/2021 12:42:541-1 Filed
                                         PM Pg     07/14/21
                                                10 of          Page
                                                      11 Trans ID:    30 of 37 PageID: 46
                                                                   LCV20211298020




                               DEMAND TO PRESERVE EVIDENCE

           1.     All defendants are hereby directed and demanded to preserve all physical and

   electronic information pertaining in any way to plaintiff's employment, to plaintiff's cause of

   action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

   but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

   images, cache memory, searchable data, emails, spread sheets, employment files, memos,text

   messages and any and all online social or work related websites, entries on social networking

   sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

   and/or data and/or things and/or documents which may be relevant to any claim or defense in this

   litigation.

           2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

   appropriate adverse inferences.

                                                 COSTELLO & MAINS,LLC


                                                 By: /s/Kevin M. Costello
                                                        Kevin NI. Costello


                                           JURY DEMAND

           Plaintiff hereby demands a trial by jury.

                                                 COSTELLO & MAINS,LLC



                                                 By:        /s/Kevin M. Costello
                                                               Kevin M. Costello




                                                       10
Case 1:21-cv-13645-NLH-MJS    Document
      CAM-L-001577-21 05/26/2021 12:42:54 1-1 Filed
                                          PM Pg     07/14/21
                                                 11 of          Page
                                                       11 Trans ID:    31 of 37 PageID: 47
                                                                    LCV20211298020




                                   RULE 4:5-1 CERTIFICATION

          1.      I am licensed to practice law in New Jersey and am responsible for the captioned

                  matter.

          2.      I am aware of no other matter currently filed or pending in any court in any

                  jurisdiction which may affect the parties or matters described herein.

                                                COSTELLO & MAINS,LLC



                                                By: /s/Kevin M. Costello
                                                       Kevin M. Costello



                               DESIGNATION OF TRIAL COUNSEL

          Kevin M. Costello, Esquire, of the law firm of Costello & Mains, LLC,is hereby-

   designated trial counsel.

                                                • COSTELLO & MAINS,LLC



                                                By:     /s/Kevin M. Costello
                                                           Kevin M.Costello




                                                   11
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 32 of 37 PageID: 48




                         Exhibit 1-F
Case 1:21-cv-13645-NLH-MJS    Document
       CAM-L-001577-21 05/26/2021        1-1
                                  12:42:54 PM Filed 07/14/21
                                              Pg 1 of           Page
                                                      1 Trans ID:     33 of 37 PageID: 49
                                                                  LCV20211298020




                          Civil Case Information Statement
[Cage Detail's: CYAMDEN I Civil Part tfocketitt,001577-2.1
                                                _
  Case Caption: DERIEUX, III FRANCIS VS FEDEX                      Case Type: EMPLOYMENT(OTHER THAN CEPA OR LAD)
  GROUND PACKAGE SY                                                Document Type: Complaint with Jury Demand
  Case Initiation Date: 05/26/2021                                 Jury Demand: YES - 6 JURORS
  Attorney Name; KEVIN MICHAEL COSTELLO                            Is this a professional malpractice case? NO
  Firm Name: COSTELLO & MAINS, LLC                                 Related cases pending: NO
  Address: 18000 HORIZON WAY STE 800                               If yes, list docket numbers:
  MT LAUREL NJ 080544319                                           Do you anticipate adding any parties (arising out of same
  Phone: 8567279700                                                transaction or occurrence)? NO
  Name of Party: PLAINTIFF : DERIEUX, III, FRANCIS, M
  Name of Defendant's Primary Insurance Company                    Are sexual abuse claims alleged by: FRANCIS M DERIEUX, III? NO

  (if known): Unknown



        TWiNFORMVIOMPROVIDED.1)Ni:TIITS,-EORM C8NNOV E                                     TTRODV                 VIRPN(_V
                        CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




   Do parties have a current, past, or recurrent relationship? YES
   If yes, is that relationship: Employer/Employee
   Does the statute governing this case provide for payment of fees by the losing party? NO•
   Use this space to alert the court to any special case characteristics that may warrant individual
   management or accelerated disposition:


   Do you or your client need any disability accommodations? NO
           If yes, please identify the requested accommodation:


   Will an interpreter be needed? NO
            If yes,for what language:


   Please check off each applicable category: Putative Class Action? YES Title 59? NO Consumer Fraud? NO




   I certify that confidential personal identifiers have been redacted from documents now submitted to the
   court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

   05/26/2021                                                                             /s/ KEVIN MICHAEL COSTELLO
   Dated                                                                                                       Signed
  Case 1:21-cv-13645-NLH-MJS    Document
          CAM L 001577-21 05/27/2021 4:18:491-1
                                             AM Filed 07/14/21
                                                Pg 1 of 1 Trans ID:Page 34 of 37 PageID: 50
                                                                    LCV20211304822

CAMDEN COUNTY
SUPERIOR COURT
HALL OF JUSTICE
CAMDEN            NJ 08103
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (856) 650-9106
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   MAY 26, 2021
                             RE:     DERIEUX, III FRANCIS   VS FEDEX GROUND PACKAGE    SY
                             DOCKET: CAM L -001577 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON MICHAEL J. KASSEL

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      202
AT:   (856) 650-9100 EXT 43134.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: KEVIN M. COSTELLO
                                             COSTELLO & MAINS, LLC
                                             18000 HORIZON WAY STE 800
                                             MT LAUREL        NJ 08054-4319

ECOURTS
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 35 of 37 PageID: 51




                        Exhibit 2
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 36 of 37 PageID: 52
Case 1:21-cv-13645-NLH-MJS Document 1-1 Filed 07/14/21 Page 37 of 37 PageID: 53
